PER CURIAM.
The Department of Health and Rehabilitative Services appeals the order denying its petition to terminate parental rights. We thoroughly examined the record and found no basis for the trial judge’s order. Indeed, the evidence presented was clear and convincing in support of termination. Therefore, we reverse the order denying the Department’s petition for termination of parental rights. On remand, we direct that a different trial judge conduct a new hearing on the petition.
Reversed and remanded.
ALTENBERND, A.C.J., and BLUE and QUINCE, JJ., concur.